Citation Nr: 1545103	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected hypothyroidism.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from June 1992 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in August 2015.  Transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record evidence, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for sleep apnea on the merits. 

The Veteran claims service connection for sleep apnea as secondary to hypothyroidism.  Specifically, he claims that his hypothyroidism caused him
to gain weight and thus caused or aggravated sleep apnea.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

However, service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease. 38 C.F.R. § 3.310 (2015). 

Here the evidence shows that a polysomnogram study conducted in July 2008 revealed mild obstructive sleep apnea.  The clinician noted that there had been significant weight gain, close to 50 pounds over the past year.  The clinician also noted that the Veteran was being treated for hypothyroidism, which if prior to, or   if undertreated, could increase the risk of obstructive sleep apnea.  

On VA examination in March 2013, the examiner noted that the Veteran was diagnosed with obstructive sleep apnea in July 2008, and opined that the condition was less likely as not proximately due to or the result of the Veteran's service connected hypothyroidism.  The examiner explained that the medical literature failed to reveal a causal connection between hypothyroidism and obstructive sleep apnea.  The examiner indicated that there was some evidence that people diagnosed with obstructive sleep apnea may have a higher rate of hypothyroidism, but it was incidental and not causal.  Furthermore, while weight gain over the years may have contributed to obstructive sleep apnea, TSH testing revealed hypothyroidism relatively well controlled until a recent result that showed he was hypothyroid, and as such his weight gain could not be attributed hypothyroidism.  The examiner, however, did not address the question concerning aggravation beyond natural progression, especially in light of the July 2008 clinical findings. 

As the medical opinion of record did not address the aggravation question, the Board finds a remand is required to obtain such an opinion.  Additionally, the Veteran recently asserted that his obstructive sleep apnea became symptomatic      in service.  On remand, the examiner should provide an opinion as to whether obstructive sleep apnea is directly related to service.

Finally, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice concerning the information and evidence necessary to substantiate his claim for service connection for sleep apnea on a secondary basis.

2.  Obtain updated VA treatment records.

3.  Send the claims file to a VA physician for review and    to obtain an opinion concerning whether the Veteran's obstructive sleep apnea was caused by service or aggravated by service or the service-connected hypothyroidism.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests should be done, including psychological testing, and all findings must be reported in detail.  Following review of the claims file, the examiner should provide an addendum opinion addressing the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed obstructive sleep apnea had its onset in service or is related to any aspect of the Veteran active service?  The examiner should explain why or why not. 

b.  If not caused related to service, is it as likely as not   that the Veteran's obstructive sleep apnea is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected hypothyroidism?  Please explain why or why not.
c.  If a permanent worsening of the Veteran's obstructive sleep apnea beyond natural progression       is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of the obstructive sleep apnea beyond the baseline level of that disability that is due to the service connected hypothyroidism.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

